JUDGMENT ORDER
Goldberg, Judge:
Upon consideration of the Department of Commerce, International Trade Administration’s Final Results of Redetermination Pursuant to Court Remand, Heveafil Sdn. Bhd. v. United States, Slip Op. 99-69 (July 23, 1999), October 22, 1999 (“Remand Results”), and all other papers filed herein, and no parties having filed comments regarding the Remand Results, it is hereby '
Ordered that the Remand Results are sustained in all respects; and it is further
Ordered that, all other issues having been decided in this case, judgment is entered in accordance with the Court’s opinion in Heveafil Sdn. Bhd. v. United States, No. 97-07-01152, Slip Op. 99-69 (CIT July 23, 1999).